              IN THE UNITED STATES OF AMERICA
               EASTERN DISTRICT OF ARKANSAS
                      EASTERN DIVISION


GARY COVINGTON, On
behalf of Himself and all Others
Similarly Situated                                        PLAINTIFF

v.                       No. 2:12-cv-123-DPM

ULESS WALLACE, NEAL
BYRD, and HERMAN HALL,
In their official capacities                          DEFENDANTS


                               ORDER
     Status report, NQ 293, noted and appreciated. Having $172.00 left
of a $275,000 settlement fund shows excellent work in the distribution.
The Court, however, failed to retain jurisdiction in the Judgment to
address unclaimed settlement funds, or other issues, after 31 December
2015. NQ 247. In the circumstances, the Court construes the status
report as Plaintiffs' Rule 60(b)(6) motion* to amend the Judgment and
grants that motion for good cause. The Court reasserts and will retain
jurisdiction until 31 December 2018 to address the unclaimed
settlement proceeds.    The Court's library fund cannot accept the
money, though. Counsel should confer and jointly propose a charitable



*The Court directs the Clerk to update the docket.
entity closely aligned with the interests of the class members to get the
$172.00. Compare In re BankAmerica Corp. Securities Litigation, 775 F.3d
1060, 1063-66 (8th Cir. 2015). Joint report due by 26 October 2018.
     So Ordered.


                                       D .P. Marshalf Jr.
                                       United States District Judge
